McGirk, C. J.,
delivered the opinion of the Court.
This was an action in assumpsit brought against the endorser of a negotiable promissory note, by the endorsee. The sole question submitted to the consideration of this Court is, is the endorser liable to suit before the holder has exhausted his remedy at law against the maker ? This Court believe it unnecessary, at this day, to enter into an investigation of the different views which have been taken of the subject in different periods of the commercial history of England; suffice it to say, that at the present period of the commercial history, the commercial world generally understand such endorser to be liable, and we understand such endorser is liable on failure of the maker to pay at the day limited in the note. The parties themselves so understand the transaction; the endorsement is nothing less than this: pay the contents of the within to A. B. or order, that is, pay the whole sum when it becomes due from you to me. A bill of exchange is nothing more than this: pay to A. B. or order, (say $50,) on a given day, or on an uncertainty, (say ten days after sight.) In both cases there is one person requiring another to pay to a third a sum of money. Intone case the sum is mentioned in the request, and in the other it is not, but refers the amount to the note, and the time of payment is also referred to the time limited in the note for payment. We see no error in this judgment.
Let it be affirmed with costs.